DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of USPAT 11367309 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because USPAT 11367309 B2 claims include all of the limitations of the instant application claims, respectively. USPAT 11367309 B2 claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims of USPAT 11367309 B2 and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060102843 A1 (Bazakos), in view of US 20040101162 A1 (Higaki) and in further view of US 20180157922 A1 (Miyamoto) and US 20120218435 A1 (Olsen).
Regarding Claims 1-2:
An imaging apparatus comprising: two imaging elements each comprising multiple pixels arranged in an area for receiving light; two single filters provided to the two imaging elements, respectively, each configured to have at least a characteristic of transmitting a visible light wavelength region, a characteristic of blocking a first light wavelength region, except for a second light wavelength region, of a longer wavelength side than the visible light wavelength region, and a characteristic of transmitting the second light wavelength region which is part of the first light wavelength region, each of the two single filters being configured to filter light incident on an entirety of the area of corresponding one of the two imaging elements based on the characteristics; two signal processors each configured to process a signal obtained by photographing light that has passed through corresponding one of the two single filters with corresponding one of the two imaging elements and output a visible light signal and a signal corresponding to the second light wavelength region; a distance calculator configured to use the two visible light signals or the two signals corresponding to the second light wavelength region outputted by the two signal processors to calculate a distance to a subject; and a signal output controller configured to add a second data to a first data or a third data or multiply the first data or the third data by the second data to transmit the added or multiplied first and second data or the added or multiplied third and second data outside, the first data being based on the visible light signals outputted from the signal processors to the signal output controller, the second data being based on a distance image generated by the distance calculator, the third data being based on signals of the second wavelength region, wherein switching between a use of the first data and a use of the third data in the signal output controller is automatically performed depending on time or surrounding environment (Bazakos: Figs. 3-4 and [0060]-[0068], an apparatus that has three image elements 111-112 for IR bands and 150 for visible band for face recognition; [0035]-[0038], the apparatus may use signal image element that can switch from various IR bands and visible band depending on detected ambient illumination, using only IR or visible signals or using both IR and visible modes with proper weighted fusion (i.e. weighted sum or other algorithm operations depending on applications); each designated light band may have filters and signals from image elements are processed as further indicated in Figs. 1A-B for face recognition, where different IR signals from image 11 and 12 are fused in the unit 24 and visible signal from image 65 and IR signal from image 12 are integrated in unit 64; Fig. 15, a method of detecting the speed of a moving object (a car) and the face in the car; [0038], “system may automatically assess the level of ambient illumination and switch for the visible mode to the IR mode”; Bazakos: Figs. 3-6, multiple filters are used to obtain different wavelength lights, where the same principle can be applied toward color bands as color is reflected in different wavelength bands).
Bazakos does not teach explicitly on a distance calculator based on images and face recognition with additional distance info. However, Higaki teaches (Higaki: Figs. 14-23, a system and method of moving object detection that uses two cameras that extracts object distance (the 2nd data), movement, edge and body texture to identify a moving object).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bazakos with a distance calculator based on images and face recognition with additional distance info as further taught by Higaki. The advantage of doing so is to provide a mechanism to detect moving objects using stereo image (Higaki: [0002]-[0006]).
Bazakos teaches to use fusion of visible band and two IR band wavelengths for detection. However, Bazakos does not teach explicitly on using two different visible band wavelengths for detection. However, Miyamoto teaches (Miyamoto: Figs. 6-8, using multiple visible band wavelengths by different photographing units for image determination).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bazakos with using two different visible band wavelengths for detection as further taught by Miyamoto. The advantage of doing so is to provide a mechanism accurately to detect profile of a person in a vehicle (Miyamoto: [0002]-[0003]).
Bazakos does not illustrate explicitly on two image elements each with multiple filters. However, Olsen teaches (Olsen: Figs.1-2, a camera system that may have multiple filters; Fig. 9, the filter may be R, G, B, IR; Fig. 19 and [0138], a system of Figs. 1-2 maybe equipped with multiple image elements and each with multiple filters).
 It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bazakos with on two image elements each with multiple filters as further taught by Olsen. The advantage of doing so is to provide a mechanism for enhance dynamic range of images (Olsen: [0003]-[0007]).
Bazakos as modified does not teach explicitly on multiple data are transferred in different data rate. However, it is noted that transmitting multiple data in different data rate depending on data size, channel conditions, types of wireless interfaces, power parameters, distance, or others are known practice in the field. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to leverage known industrial practices to enhance product features and reduce development cycles.
Regarding Claims 7 and 9, Bazakos as modified teaches all elements of 5 and 8 respectively, Bazakos as modified further teaches:
The imaging system according to claim 8, further comprising: the imaging apparatus comprising: two moving-object region extractors each configured to generate, from the signals corresponding to the second light wavelength region outputted from the two signal processors, information on a moving object in an image photographed by the imaging element; and the signal output controller configured to add third data to a first data or multiply the third data by the first data to transmit the added or multiplied first and third data outside, the first data being based on the visible light signals outputted from the signal processors, the third data being based on information on two moving objects generated by the moving-object region extractors; and the controller apparatus comprising: the face authentication unit configured to use the first, second, and third data received from the imaging apparatus to perform face authentication that uses three-dimensional information (Higaki: Figs. 14-23, a system and method of moving object detection that uses two cameras that extracts object distance (the 2nd data), movement (3rd data), edge and body texture to identify an moving object. It is noted that although Higaki does not explicitly teaches using infrared signals for motion detection, however, Bazakos already teaches to use both IR and visible signals for face recognition and methods of extracting these light signals, and there is material difference of using an image signal for motion detection regardless signals are extracted from visible or IR band light; Johns: Figs. 1-4, detecting facial using both image (1st data) and motion (3rd data) with reference of stereoscopic camera on distance between user and camera (2nd data)).
Regarding Claim 10, Bazakos as modified teaches all elements of Claims 8-9, Bazakos as modified further teaches:
The imaging system according to claim 9, further comprising: the imaging apparatus comprising: two face area detectors configured to detect a person's face area from information on the moving objects outputted from the two moving-object region extractors; and the signal output controller configured to add a fourth data to a first data or multiply the first data by the fourth data to transmit the added or multiplied first and fourth data outside, the first data being based on the visible light signals outputted from the signal processors, the fourth data being based on information on person's face areas generated by the face area detectors; and the controller apparatus comprising: the face authentication unit configured to use the first, second, and fourth data received from the imaging apparatus to perform face authentication that uses three-dimensional information (Higaki: Figs. 14-23, a system and method of moving object detection that uses two cameras that extracts object distance (the 2nd data), movement (3rd data), edge (contour of object, i.e. 4th data) and body texture to identify an moving object; Johns: Figs. 1-4, detecting facial (4th data) using both image (1st data) and motion (3rd data) with reference of stereoscopic camera on distance between user and camera (2nd data) for entry authentication).
Regarding Claim 6, Bazakos as modified teaches all elements of Claim 5, Bazakos as modified further teaches:
The imaging apparatus according to claim 5, further comprising: a correction parameter calculator configured to perform a correction processing to two visible light signals and the two signals corresponding to the second light wavelength region outputted by the two signal processors to match signal levels of the two visible light signals and/or the two signals corresponding to the second light wavelength region (Bazakos: Figs. 1A-C, unit 64).
Regarding Claim 11, Bazakos as modified teaches all elements of Claim 5, Bazakos as modified further teaches:
The imaging apparatus according to claim 5, further comprising a color filter having a red filter, a green filter, a blue filter, and an infrared filter between the imaging element and the filter (Bazakos: Figs. 3-6, multiple filters are used to obtain different wavelength lights, where the same principle can be applied toward color bands as color is reflected in different wavelength bands).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649